Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-4, 6-9, 19, 22, and 24-26 are pending and rejected. Claims 10, 12-18, 20-21, and 23 are withdrawn as being drawn to non-elected inventions. Claims 2, 5, and 11 are cancelled. Claims 22-26 are newly added. Claims 1, 6, 8, 10, and 14 are amended.
	Please note: Claims 20 and 21 have been given the improper status identifier and should be labeled as “Withdrawn” in future claim sets.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is dependent on withdrawn claim 10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Please note: claim 23 should be given the proper status identifier as “Withdrawn” in future claim sets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation "the first precursor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim is now dependent on claim 1 which does not recite a first precursor. For the purposes of examination, the claim is being interpreted as though the “one or more precursors including the material to be deposited” is/are the first precursor. Since claim 7 does not remedy the clarity of claim 6, it is also rejected. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen, US 2011/0020546 A1 in view of Rocklein, US 2007/0269982 A1, Ueda, US 2012/0276306 A1, and Abelson, US 2012/0107503 A1.
	Regarding claims 1, 24, and 25, Hamalainen teaches a method of depositing a noble metal film such as platinum, iridium, palladium, rhodium, or ruthenium on a substrate by ALD (abstract, 0044, and 0046). They teach that the method comprises conducting a plurality of ALD cycles, where each of the cycles comprise exposing a substrate in a reaction chamber to a pulse of a noble metal precursor to leave an adsorbed layer of the noble metal precursor, exposing the adsorbed layer of the noble metal precursor to a pulse of a reactive oxygen species to produce a noble metal oxide, and wherein the noble metal oxide is exposed to a pulse of H-2 to reduce the noble metal oxide to a noble metal (0007-0008, 0034-0040, and Fig. 1). They teach providing the noble metal precursor to the reaction chamber, removing excess reactants, providing an oxygen source to the reaction chamber, removing excess reactant and any reaction by-products, providing a hydrogen source to the chamber, and removing excess reactant and any reaction by-product (0007, 0034-0040, and Fig. 1). They teach that the process conditions are selected such that no more than about one monolayer of the first reactant is absorbed on the substrate (0024). They teach that typically the noble metal oxide formed from the pulse of the noble metal precursor and pulse of the oxygen source is less than a monolayer, but in some embodiments is may be more than a monolayer (0058-0059). They teach repeating the deposition cycles a predetermined number of times or until a desired thickness is reached (0067). They teach that the oxygen source may be ozone or an oxygen plasma (0054), as required by claim 24, indicating it is an oxidative precursor. They teach that the hydrogen source is H2 (0057), as required by claim 25, indicating it is a reductive precursor. Therefore, Hamalainen teaches performing an atomic layer deposition cycle including introducing precursors into a deposition chamber housing a substrate to deposit a material on the substrate, wherein the precursors comprise one or more precursors including the material to be deposited (the noble metal precursor), an oxidative precursor introduced after the one or more precursors (the oxygen plasma or ozone), and a reductive precursor introduced after the oxidative precursor (H2 as the reductive precursor), where the cycle is repeated so as to form a single-element metal, i.e. the noble metal film. They teach that the substrate surface may comprise nodes, vias, trenches, or MEMS (0070).
	Hamalainen does not teach introducing a passivation gas into the chamber.
Rocklein teaches a method (method for controlling a growth rate of films, abstract) comprising: 
(1) performing an atomic layer deposition cycle (where the process provides a method of material layer deposition using a chemical vapor deposition method such as ALD, 0016, 0022, 0024, 0043, and Fig. 1, such that an ALD cycle will be performed) including 
(a) introducing one or more precursors into a deposition chamber housing a substrate to deposit a material on the substrate (where in ALD gaseous precursors are introduced one at a time to the substrate surface mounted in a reaction chamber, 0016, 0022, 0036, and Fig. 1, where a reactant gas is introduced to the surface to react with the precursor to form a material layer on the surface, 0023, 0024, and Fig. 1, such that the at least one precursor will be introduced into a deposition chamber to deposit the material by ALD); and 
(b) introducing a passivation gas into the deposition chamber wherein the passivation gas adsorbs onto a surface of the material (introducing a reaction inhibitor to the surface at some point in the deposition process, where the inhibitor includes a chemical to attach to the surface and block additional species such as the precursor from subsequently attaching, 0025, 0034-0035, and Fig. 1, such that a passivation gas will be adsorbed to the surface of the material to prevent a precursor from attaching so as to passivate the surface); and 
(2) repeating (1) a plurality of times to form a film of the material (where multiple layers of material are formed on a surface where forming at least one layer includes steps (a) and (b), Fig. 1 and claim 17, such that when forming multiple layers process (1) will be repeated a plurality of times to form the resulting film), wherein: 
the passivation gas adsorbed onto the surface of the material forms an intermediate species (where the inhibitor attaches to the surface and blocks additional species such as the precursor from subsequently attaching, 0025, such that the attachment or adsorption of the inhibitor or passivation gas is considered to provide an intermediate species on the film);
and the material is a single-element metal or a multi-element metal (where the process can be used to deposit conductor layers such as metals, 0015, 0022, 0024, and multiple metal layers can be deposited to provide a laminate stack of several metals to provide an alloy composition, 0034, such that the material deposited includes single-element metals or multi-element metals, i.e. a single layer provides a single-element metal and the multiple layers provide a multi-element metal material).
	Rocklein teaches providing a first chemical precursor gas to the chamber such as a metal precursor, followed by supplying a reactant gas such as an oxidizing reactant gas to the surface (0022-0023 and Fig. 1). They teach that single reactants or multiple reactants can be supplied (0023). They teach that the precursor is at least partially reacted with the reactant to form a material layer on the surface (0023). They teach that the reaction inhibitor is then introduced to control the grate of layer growth (0025 and Fig. 1). Rocklein teaches that in embodiments with variations in surface topography, such as trenches, vias, etc., a problem occurs when reaction species such as the precursor or the reactant do not penetrate all surface features at the same rate, resulting in selected regions such as top portions of the surface growing thicker than other topography such as the bottom of trenches (0026). They teach that using a reaction inhibitor provides the ability to control layer reaction rates over the surface to counteract the preferential growth on surfaces such as top portions, so as to form a film with high step coverage, or with minimal variation in layer thickness regardless of surface topography (0027).
	From the teachings of Rocklein, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hamalainen to have deposited the noble metal film using a passivation gas after exposing the substrate to the precursors because Hamalainen teaches depositing the film on substrates that include trenches or vias and Rocklein indicates that ALD deposition of films, including metals, on such features can result in uneven growth where including an inhibitor in the process controls the film growth rate to counteract the preferential growth on surfaces such as top portions, so as to form a film with high step coverage, or with minimal variation in layer thickness regardless of surface topography so as to provide the desired and predictable result of forming a uniform noble metal film on the surface. Therefore, Hamalainen in view of Rocklein suggest introducing the one or more precursor into the deposition chamber and introducing a passivation gas so as to form the single-element noble metal film.
	Hamalainen in view of Rocklein does not teach that step (1) is repeated a plurality of times to form a film of a single material where the adsorption energy of the one or more precursors to the intermediate species is greater than an adsorption energy of the one or more precursors to the substrate.
Rocklein teaches that the inhibitor blocks additional species such as the precursor from subsequently attaching, resulting in site poisoning that reduces layer growth (0025). They teach that the reaction inhibitor site poisons the top surfaces of the substrate more easily than the bases of trenches resulting in the top surface growth rate being slowed, while the growth rate in the bottoms of trenches remains substantially unchecked (0027). They teach that the process results in high step coverage with minimal variation in layer thickness regardless of surface topography (0027). They teach that in the process it is desirable to reduce the thickness on the top of the features (317) while having the layer growth on the trench walls (313 and 315) be substantially the same (0041 and Fig. 3). They also teach depositing a metal in a via where layer growth on the surface is reduced or eliminated while growth of conductor material within the via remains unchanged (0043).
Ueda teaches a method (method of forming a film by ALD, abstract) comprising: 
(1) performing an atomic layer deposition cycle (0029, 0051, and Fig. 3) including 
(a) introducing one or more precursors into a deposition chamber housing a substrate to deposit a material on the substrate (forming a film by ALD by supplying and adsorbing a metal-containing precursor for film formation on a substrate and supplying oxygen over the substrate for oxidizing the adsorbed precursor to form a metal oxide sub-layer, 0011, 0016, and 0018, where deposition is done in a chamber, 0063, 0067, and 0074, such that the substrate will be in the chamber and the precursor and oxygen will be introduced to the chamber so as to deposit the metal oxide sub-layer on the substrate); and 
(b) introducing a passivation gas into the deposition chamber wherein the passivation gas adsorbs onto a surface of the material (supplying over the substrate and adsorbing a metal-free inhibitor on the metal oxide sub-layer, 0011 and 0015, where the inhibitor is antagonistic to the next adsorption of the precursor on the metal oxide sub-layer, 0011, indicating that the inhibitor will passivate the surface to the precursor so as to provide a passivation gas); and 
(2) repeating (1) a plurality of times to form a film of the material (where steps (i) to (iii) are repeated, i.e. introducing the precursors and passivation gas, to form a film constituted by multiple metal oxide sublayers, 0011), wherein: 
the passivation gas adsorbed onto the surface of the material forms an intermediate species (where the inhibitor is caused to bond with the hydroxy groups on the surface of the oxide film and inhibits chemisorption of the material gas, 0047 and Fig. 3, such that the chemisorption of the inhibitor or passivation gas is considered to provide an intermediate species on the oxide film).
Ueda teaches repeating steps (i) to (iii) to form a film constituted by multiple metal oxide sub-layers while selectively inhibiting vertical growth of the film by step (iii) more than horizontal growth of the film (0011). Therefore, they teach repeating the steps to grow a film layer of the material where the process is repeated until a desired film thickness is obtained (0053). Ueda teaches that adsorption of the inhibitor is antagonistic to the next adsorption of the precursor on the metal oxide sub-layer suppressing growth in the vertical or longitudinal direction (abstract, 0011, and 0047-0048), and when the precursor is supplied after the inhibitor it absorbs more on the regions of the surface where the inhibitor is not present, i.e. the sidewalls, so as to grow the film on the sidewalls (0048 and Fig. 3). They teach that the metal-containing precursor is adsorbed onto the surface of a substrate where is it oxidized to form the metal oxide sublayer (0011). They teach that the process controls the conformality of the film, i.e. the film thickness on a side and film thickness on top, is controlled within the range of 1.1 to approximately 10 by controlling the film growth in a longitudinal direction (0044). Therefore, Ueda teaches repeating steps of forming the film (metal oxide film) and supplying the inhibitor to the formed film so as to deposit a film of a material having the desired thickness where the thickness in the longitudinal direction is inhibited, i.e. the thickness on the top of the substrate is reduced, compared to the transverse thickness, i.e. thickness on the sidewalls of features. 
From the teachings of Ueda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hamalainen in view of Rocklein to have repeated the cycle of introducing the precursor, introducing the oxidative precursor, introducing the reductive precursor, and introducing the inhibitor to deposit the metal film having the desired thickness because Ueda teaches that such a process is done for providing a material film having the desired thickness while inhibiting growth of a film on the top surface of the substrate by ALD, where the precursors used to deposit the film are provided before the inhibiting/passivating gas such that it will be expected to provide the desired and predictable result of depositing a metal film having a uniform desirable thickness while inhibiting growth of the film on the top surfaces of the substrate as desired by Hamalainen in view of Rocklein.   
Hamalainen in view of Rocklein and Ueda do not teach that the adsorption energy of the one or more precursors to the intermediate species is greater than an adsorption energy of the one or more precursors to the substrate when forming a metal film.
As noted above, Rocklein teaches that the inhibitor blocks additional species such as the precursor from subsequently attaching, resulting in site poisoning that reduces layer growth where the process results in high step coverage with minimal variation in layer thickness regardless of surface topography (0027). They teach that in ALD the precursor chemisorbs to the substrate surface and the reactant reacts with the precursor to form a material layer on the surface (0017 and 0024). They teach that the precursors adsorb and react with each other on the substrate (0018). 
Abelson teaches methods for making film structures where the deposition uses smoothing agents capable of selectively adjusting the relative rates of processes involved in thin film formation and growth to access enhanced nucleation densities resulting in smooth thin film structures (abstract). They teach that the methods conformably coat and/or fill features of a substrate with a film, including high aspect ratio recessed features such as trench and/or via structures (0017). They teach that the combination of a smoothing agent and a deposition precursor gas are provided during deposition processing to increase the density of nuclei that form on the substrate during thin film formation, wherein coalescence of the nuclei results in a smooth thin film structure (0018). They teach that the method suppresses the rate of growth of nuclei relative to the rate of generating new nuclei on a substrate surface to support the formation and growth of densely spaced nuclei (0018). They teach that the method includes providing a substrate having a receiving surface, contacting the receiving surface of the substrate with a precursor gas, wherein accommodation of the precursor gas by the substrate results in formation of nuclei of deposited material on the receiving surface of the substrate, contacting the nuclei on the receiving surface with the precursor gas, wherein accommodation of the precursor gas by the nuclei, substrate or both the nuclei and the substrate results in growth of the nuclei at a growth rate, and contacting the nuclei, the substrate or both the nuclei and the substrate with a smoothing agent, wherein accommodation of the smoothing agent by the nuclei, the substrate or both the nuclei an the substrate results in the formation of the smooth layer on the substrate (0019). They teach the sequential exposure of the substrate to a precursor gas and smoothing agent provides relative rates of nuclei formation and growth allowing for additional nuclei to fill the uncovered portions of the receiving surface to enhance the nucleation density (0019). They teach that the precursor gas comprises one or more atomic layer deposition precursor gases that condenses on and/or reacts with, or on, the substrate or the nuclei to generate the deposited material (0021). They teach that the method further comprises contacting the substrate, the nuclei or both with a co-reactant gas, such as an ALD co-reactant or precursor (0021). They teach that contacting the substrate, the nuclei, or both with a precursor and the step of contacting with the co-reactant gas can be carried out sequentially in an ALD process (0021). They teach that the precursor gas is selected from the group including amines (0030). They teach that the smoothing agent comprises NH3 (0034). They teach that their process can be used in forming metallic layers (0017). They teach that the smoothing agent is an inhibitor gas, where the accommodation of the smoothing agent by the nuclei, the substrate or both the nuclei and the substrate decreases the growth rate of the nuclei sufficiently such that growth and coalescence of nuclei, including additional nuclei on the substrate generates the smooth layer (0022). They teach that the smoothing agent or inhibitor interacts with the surfaces of nuclei formed from deposition of precursor gas to a substrate in a manner so as to decrease the rate of growth of the nuclei relative to that of the rate of formation of new nuclei while not significantly affecting the rate of nucleation (0083). They teach that some inhibitor gases are accommodated by the surfaces of nuclei to generate inhibitor species in the condensed phase on, or within, the nuclei, wherein the presence of such inhibitor species decrease the rate of accommodation of precursor gas by the surface of the nuclei (0083). They teach that the interaction between the inhibitor gas and the surfaces of the nuclei results in formation of inhibitor species on the surface and/or within the nuclei, such as inhibitor species physiosorbed on the surface of the nuclei, inhibitor species chemisorbed on the surface of the nuclei and inhibitor species on the surface of the nuclei that are products of reaction of the inhibitor gas and nuclei (0083). Therefore, they teach exposing the substrate to an inhibitor or passivation gas (since it decreases the rate of growth of nuclei) where the passivation gas is adsorbed onto the surface of the nuclei (i.e. the material of deposited film) to form an intermediate species, where the inhibitor decreases the rate of growth of the film on the nuclei while not affecting the rate of nucleation, i.e. the precursor will still deposit on the substrate while not depositing on the nuclei.
From the teachings of Abelson, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the inhibitor and to have controlled the chemistry so that the adsorption energy of the one or more precursors to the intermediate species or adsorbed inhibitor is greater than the adsorption energy of the one or more precursors to the substrate when depositing the metallic film because Abelson teaches that it is desirable to use an inhibitor that does not affect the nucleation rate while decreasing the growth of the film on deposited nuclei so as to provide a conformal thin film such that controlling the adsorption energy in such a way it will result in the smooth film having a uniform thickness growing on the substrate. Specifically, if the adsorption energy of the inhibitor were less than or equal to that of the substrate, it would result in the film being more inhibited or equally inhibited from growing on the substrate, i.e. discourage adsorption on to the substrate and affect the rate of nucleation.
Regarding claim 3, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Rocklein further teaches that the reaction inhibitor for ALD can be CO, where one of ordinary skill in the art will recognize that the selection of an appropriate reaction inhibitor will depend on the particular chemical reaction to be inhibited (0031).
Ueda teaches that the adsorption of the inhibitor is antagonistic to the next adsorption of the precursor on the metal oxide sub-layer (0011). They teach that the inhibitor material having in its molecule N and H are antagonistic to adsorption of the precursor material having at least one of primary, secondary, and tertiary amines in its molecule (0043). Therefore, Ueda suggests that using an inhibitor formed from the same elements in the metal-containing precursor will be antagonistic to the adsorption of that precursor.
Hamalainen teaches using iridium carbonyl compounds as a precursor (0048).
 From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used CO as the inhibitor/passivating gas in the deposition of an iridium film using iridium carbonyl precursors with the expectation of success because Rocklein indicates CO can be used as an inhibitor for metal films, Ueda indicate that using an inhibitor formed from the same elements in the metal-containing precursor will be antagonistic to the adsorption of that precursor, and Hamalainen indicates that iridium carbonyl can be used as a precursor such that the CO (i.e. a carbonyl group) will also be expected to inhibit the absorption of the iridium carbonyl compounds to control the growth rate as desired. 
Regarding claims 6 and 7, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Hamalainen further teaches using organometal compounds as the material depositing precursor, i.e. noble metal precursor (abstract and 0047-0052).
Regarding claims 19 and 22, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Hamalainen further teaches that the material is a noble metal precursor such as platinum, ruthenium, palladium, rhodium, and iridium (0046-0052).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen in view of Rocklein, Ueda, and Abelson as applied to claim 1 above, and further in view of Dominguez, US 2007/0099420 A1.
Regarding claim 4, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Ueda further teaches that the inhibitor or passivation gas is ammonia (0014), where the inhibitor is used with a metal-containing precursor (0013). Ueda teaches that the adsorption of the inhibitor is antagonistic to the next adsorption of the precursor on the metal oxide sub-layer (0011), indicating that the ammonia inhibitor prevents the metal-containing precursor from adsorbing to the metal oxide layer on which the inhibitor is adsorbed. They teach that the inhibitor material having in its molecule N and H are antagonistic to adsorption of the precursor material having at least one of primary, secondary, and tertiary amines in its molecule (0043). 
Abelson teaches that the precursor gas is selected from the group including amines (0030). They teach that the smoothing agent comprises NH3 (0034). They teach that their process can be used in forming metallic layers (0017).
They do not teach depositing the noble metal films with an amine precursor. Hamalainen teaches depositing ruthenium as the metal film (0052).
Dominguez teaches a method of depositing a first material in a trench and via by ALD for use in integrated circuits (abstract, 0016, 0019-0020, 0026-0027, and Fig. 1). They teach that the first material includes a barrier layer and an adhesion layer deposited by ALD using an organometallic precursor in the presence of a substrate (0019-0020 and 0027). They teach that the barrier layer includes metals such as cobalt and the adhesion layer includes transition metals such as tantalum, ruthenium, and titanium (0005, 0019-0020, and 0028), indicating that the adhesion layer is formed from a metal film. They teach that to form a barrier layer or adhesive layer, an organometallic precursor may be introduced from families such as imines, amines, cyclic arenes, etc. and transition and other metal centers including ruthenium, iridium, platinum, and palladium (0028). They teach that the organometallic precursor may have one or more metal centers, where they provide various examples of single metal center organometallic precursor for ruthenium (0028). They also indicate that multiple metal center organometallic precursors in which at least one of the metal centers is Ru may be used (0028). They teach that the ALD process may also employ a co-reactant such as hydrogen, ammonia, hydrazine, borane adducts, etc. (0029). They teach that a film formation cycle may consist of two pulses, one for the organometallic precursor and a second pulse for the co-reactant, with a purge between the pulses (0029). They teach that the first pulse results in the organometallic precursor reacting with the substrate and the second pulse results in the co-reactant reacting with the precursor moieties to form a single atomic layer directly bonded to the substrate (0029). Therefore, Dominguez teaches depositing metallic layers in trenches and vias for integrated circuits by ALD where the metal layer can be formed from noble metals such as ruthenium using a ruthenium organometallic precursor such as an amine and reacting it with a co-reactant such as hydrogen.
From the teachings of Abelson, Ueda, and Dominguez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the ruthenium film using a precursor including an amino group, and to have selected NH3 as the inhibition agent or passivating agent when depositing a metal layer because both Ueda and Abelson indicate that NH3 is a suitable inhibition or smoothing agent where Abelson indicates that metal films can also be deposited, Ueda indicates that NH3 can be used with precursors having amine groups, and both Ueda and Abelson indicate that metal containing amine precursors can be used, where Dominguez indicates that ruthenium films can be deposited with an amine precursor, such that it will be expected to provide a suitable inhibition/smoothing agent and noble metal precursor combination for forming a ruthenium film an controlling the growth of the film. 

Claims 8, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen in view of Rocklein, Ueda, and Abelson as applied to claim 1 above, and further in view of Thenappan, US 2011/0198756 A1.
Regarding claims 8 and 26, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Hamalainen teaches depositing noble metal films such as Pt and Ru (abstract and 0046). Rocklein teaches depositing metal alloy layers by alternating and varying a number of metal layers for form the desired alloy composition (0034). 
They do not teach that the one or more precursors includes a first precursor including a first element of the material to be deposited and a second precursor including a second element of the material to be deposited.
Thenappan teaches vapor deposition precursors that can deposit conformal thin ruthenium films on substrates by ALD (abstract and 0041). They teach pulsing a metallic precursor compound into a reaction chamber so it adsorbs onto the surface of a substrate, purging the chamber, pulsing a second reactant onto the substrate to react with the metallic precursor materials adsorbed on the surface, and purging the excess reactant and by-products (0041). They teach that the second reactant can be either an oxidizing or a reducing material, where reducing materials include hydrogen (0045-0046). They teach that in the vaporizable compounds pulse step, one or several different metal-based vaporizable precursor compounds can be used depending on the structural and composition requirements of the thin films (0051). They teach that introduction of different metal-based vaporizable precursors will result into the formation of doped, alloyed, or nanolaminated thin films (0051). They teach that different metal-based vaporizable precursors can be co-pulsed into and adsorbed onto the substrate surface for doped or alloyed thin film formation (0051). They teach that alloyed thin films include Ru-Pt (0051). Therefore, Thenappan teaches that alloyed films such as Ru-Pt can be formed by co-pulsing different metal precursors by ALD. They teach that the films are useful for conducting films in the semiconductor industry (0089 and 0091).
From the teachings of Thenappan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hamalainen in view of Rocklein, Ueda, and Abelson to have formed an alloyed film such as a Ru-Pt film by co-pulsing ruthenium and platinum precursors because Thenappan teaches that such a process is successful for forming alloyed metal films by ALD, where Ru-Pt alloyed films are desirable, and the films are useful in the semiconductor industry, and Rocklein also indicates it is desirable to form metal alloy films such that it will be expected to deposit a desirable Ru-Pt alloy film for applications in the semiconductor industry. Therefore, in the process of Hamalainen in view of Rocklein, Ueda, Abelson, and Thenappan the one or more precursors will include a first precursor including a first element of the material to be deposited, i.e. Pt, and a second precursor including a second element of the material to be deposited, i.e. Ru, so as to form the alloyed film where the material is a binary element.
Regarding claim 9, Hamalainen in view of Rocklein, Ueda, and Abelson suggest the process of instant claim 1. Rocklein teaches forming various devices such as transistors, capacitors, etc. using their methods and implementing them into memory devices and electronic systems (0044). Rocklein teaches that the inhibitor is used to form a material layer with high step coverage, or with minimal variation in layer thickness regardless of the surface topography (0027). Therefore, Rocklein indicates that using an inhibitor with an ALD process can also be used to minimize variation in thickness of the deposited film to provide high step coverage.
Abelson teaches forming smooth thin films, including ultrathin, e.g. <10 nm smooth films (abstract). They teach that the process enables the formation of smooth thin film structures exhibiting substantially uniform densities that are substantially free of pinholes or other gaps (0017), indicating that the surface coverage is high since there are no or few holes/gaps. 
From the teachings of Rocklein and Abelson, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the surface coverage of the substrate by the film to be within the claimed range so as to form a film having a high degree of surface coverage, few or no holes/gaps, and an even thickness because Rocklein indicates that by using an inhibitor, variations in film thickness can be minimized so as to provide a film having uniform thickness over the surface and Abelson also indicates using an inhibitor results in smooth films free of gaps or holes such that it will provide the desired and predictable result of providing a uniform film over the surface with high surface coverage as desired by Hamalainen in view of Rocklein, Ueda, and Abelson.
Ueda teaches using their method to control the vertical growth of the film (abstract). They teach that in ALD the material which has been adsorbed onto the substrate as an atomic layer is oxidized (0005), indicating that an atomic layer of film is deposited by ALD. Hamalainen teaches that conditions are preferably selected such that no more than about one monolayer of the first reactant is adsorbed on the substrate surface in a self-limiting manner (0024), such that it will be an atomic layer. Hamalainen also teaches depositing ruthenium films (0046). 
	They do not teach the average thickness of the film.
	As discussed above for claim 8, Thenappan teaches vapor deposition precursors that can deposit conformal thin ruthenium films on substrates by ALD (abstract and 0041). They teach that ALD is a thin film deposition process in which a chemical reaction between a metallic precursor and a reactant in the gas phase occurs on the surface of a substrate (0039). They teach that each exposure of precursor saturates the surface with a monomolecular layer of that precursor (0039). They teach that the sequence of pulses and purges is repeated until the desired thickness of metal film is achieved on the substrate, where the final thickness is determined by the film growth rate per cycle and the total number of cycles applied in the deposition process (0039). They teach that the film thickness can range from less than a nanometer to a few microns depending on the applications (0039). They teach that the first precursor is reacted with a second precursor such as a reducing agent, such that the interaction between the metallic precursor and the reducing agent will provide reduction of the precursor to a layer of the metal film (0041, 0045-0046, and 0055). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that each cycle will provide a single atomic or molecular layer of the metallic film because they teach that a cycle of ALD provides a monomolecular layer of the precursor and the precursor is reduced to the metal film and the process is described as atomic layer deposition. They teach that the process results in a conducting film with superior properties needed by the semiconductor industry, where the films can have a thickness of less than about 10 nm with growth rates greater than 0.06 nm/cycle in the incubation period when the number of cycles is about 100 or less (0089). Therefore, Thenappan teaches that ALD is used to deposit metal films where the thickness depends on the applications and the number of cycles applied, where the ALD process is repeated and a single precursor pulse provides a monomolecular layer of the precursor and where the thickness can range from less than a nanometer to a few microns. 
From the teachings of Thenappan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the films so that they have a thickness ranging from 2 atomic layers or more because Thenappan indicates that ALD cycle provides an atomic or molecular layer of metallic film such as ruthenium where the ALD cycle is repeated to provide the desired thickness which will vary depending on the application, and Hamalainen teaches repeating the process to provide the desired thickness, such that it will provide the desired and predictable result of using the method of Hamalainen in view of Rocklein, Ueda, and Abelson to provide a film having the desired thickness range. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed two or more cycles so as to provide two or more atomic layers of film because Thenappan suggests an atomic layer of film is formed each cycle so as to provide >0.06 nm/cycle so that two or more cycles will provide a ruthenium thickness in the range of less than 1 nm to several microns as desired so as to modify the process of Hamalainen in view of Rocklein, Ueda, Abelson, and Thenappan to deposit a ruthenium film with a desirable thickness and step coverage. Therefore, in the process of Hamalainen in view of Rocklein, Ueda, Abelson, and Thenappan the average thickness will be in the range of greater than 2 atomic layers (since a single cycle provides one atomic layer of film thickness as indicated by Ueda and Hamalainen and suggested by Thenappan and the process is repeated so as to provide at least 2 cycles), where the thickness is understood to be the average thickness because variations in thickness will be minimized so as to provide an even thickness over the surface. From this, Hamalainen in view of Rocklein, Ueda, Abelson, and Thenappan provides a film having a surface coverage optimized to be within the claimed range and an average thickness for the film overlapping the claimed range. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Regarding Applicant’s arguments over the new features of the claims, the newly added reference of Hamalainen has been added to provide the one or more precursors of the material to be deposited, an oxidative precursor introduced after the one or more precursors, and a reductive precursor introduced after the oxidative precursor. 
Regarding Applicant’s arguments over Rocklein, the Examiner notes MPEP 2123(I): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In this case, Rocklein teaches that their method of controlling the growth rate of films can be used when depositing metals (abstract, 0015, 0022, 0024, and 0034), such that their method is considered to be applicable to the claimed process. As to Applicant’s arguments over Rocklein teaching the inhibitor, as written claim 1 does not require a specific inhibitor. Further, the new reference of Hamalainen has been added to provide the specific deposition precursors.
	Regarding Applicant’s arguments over Ueda, it is noted that both Rocklein and Ueda are directed towards inhibiting growth of films formed by ALD as a means of controlling film growth, where Ueda is relied upon for the suggestion of repeating the ALD cycle with the inhibitor to form a film, a process analogous to that of Rocklein and similar to the claimed process. Since the process of Ueda indicates how an inhibitor can be used in an ALD process it is still considered relevant and applicable. 
	Regarding Applicant’s arguments that one having ordinary skill would not have recognized the need for a passivation gas from reading Dominguez, while Dominguez indicates that growth may still be conformal, they indicate that this only happens as long as the rate of growth at the predefined reaction sites is substantially higher than the rate of growth elsewhere (0029). By using the inhibitor, this ensures that the rate of growth is uniform in the desired regions to provide the conformal film such that the process of Dominguez would be expected to benefit from the use of an inhibitor. Further, Dominguez is now relied upon for the suggestion of using a ruthenium amine precursor for claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718